DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-29 are presented for examination. Applicant filed a reply to a non-final Office action on 12/16/2020 amending independent claims 1, 12, and 20. In light of Applicant’s amendments, Examiner withdraws the previous § 101 rejection. Examiner has, however, established new § 101 rejection for claims 1-29 in the instant Office. 

Remarks






Applicant’s representative Attorney Norton and  Examiner Kanervo held an interview on December 14, 2020, where it was agreed that instant amendment would get over the previous § 101 rejection of claims 1-29. Examiner Kanervo, however, made a mistake in this agreement because having reconsidered the last step of the instant amendment, the claim language of instant independent claims 1, 12, and 20, still does not apply the improvement in any specific action. At the moment, the language recites “outputting the correlations and identified data points to a distribution . . .  the outputted correlations and 
  
Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-29 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to  whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-11 and 20-29 is a system (i.e., a device), which is one of the statutory categories of invention. Further, the claimed invention of claims 12-19 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-29 are statutory under 35 USC § 101 in view of step 1 of the test.








Step 2A of the Test: 
Prong 1: Claims 1-29, however, recite abstract ideas that belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 12, and 20, which set forth or describe the recited abstract idea, are: “automatically grouping data based on characteristics” (claim 20), “performing an analysis on and modeling the received data to determine selected parameters included within the data, wherein the determined selected parameters at least include derived characteristics of the data based on relationships with other data” (claims 1, 12, and 20), “processing the data using the correlations within the data to model the data by identifying attributes associated with particular groups of data based on the modeling and groupings of the attributes and the relative separation an attribute grouping is from typical groupings of those attributes when spatially graphed to identify data points having common attributes, wherein the attributes are indicative of at least an event, person, place, and thing” (claims 1, 12, and 20), “processing the data using the correlations within the data to model the data” (claim 12), and “inputting the processed correlated data as an additional data source of the plurality of data sources for further analytical modeling” (claims 1, 12, and 20) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 12, and 20, recite additional limitations: “a communication interface” (claims 1, 12, and 20), “a storage medium” (claims 1, 12, and 20), and “a processor” (claims 1, 12, and 20). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not see MPEP § 2106.05(a)), nor render the claims patent eligible under MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
 Conclusion of Step 2A Analysis: Therefore, independent claims 1, 12, and 20, are non-statutory under 35 USC § 101 in view of step 2A of the test. 









Step 2B of the Test: Individually, the additional elements of independent claims 1, 12, and 20, (see above) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes the additional elements as: 
[0041] A system for evaluating data is also provided. The system includes a communication device to receive input data from a plurality of sources, a processor coupled to the communication device, and a storage device in communication with the processor and storing instructions adapted to be executed by the processor, The instructions identify and derive characteristics of the data, plot the identified and derived characteristics, determine groupings of data, profile the determined groupings of data, and generate referrals based on inclusion in a group. 

This is a description of general-purpose computer. Further, the elements of receiving, storing, and outputting information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of receiving, storing, and outputting information to and from a user device were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 12, and 20, receive and output data over a network in a merely generic manner. Still further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 12, and 20, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-11 depend on independent claim 1; dependent claims 13-19 depend on independent claim 12; and dependent claims 21-29 depend on independent claim 20. The elements in dependent claims 2-11, 13-19, and 21-29, which set forth or describe the abstract idea, are: “the analysis includes plotting the data in a multivariate form to identify groupings of data points” (claims 2 and 13), “the analysis identifies and derives parameters within the data according to the type of data” (claims 3 and 14), “the data is related to a loss or claim in the insurance industry” (claims 4 and 15), “the loss or claim includes a loss state, claimant age, injury type or the type of reporting of the injury” (claims 5 and 16), “the loss or claim includes physician billing or treatment patterns” (claim 6), “the data includes a benchmark comparison and identifies a difference from the benchmark” (claims 7 and 17), “the analysis includes predictor variables” (claim 
Conclusion of Dependent Claims Analysis: Dependent claims 2-11, 13-19, and 21-29, do not correct the deficiencies of independent claims 1, 12, and 20, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-29 are rejected as directed to abstract idea without “significantly more” under 35 USC § 101.

Conclusion



























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dulock (AU 2014274609 A1) discloses:

Methods and systems are provided for evaluating processes for insurance claim estimation and settlement. Data may be provided for closed claims that have been previously settled using an estimation and settlement process. Each closed claim in the data is treated as a candidate claim. For each candidate closed claim, a set of closed claims similar to the candidate closed claim is identified based on characteristics of the candidate closed claim. For each set of similar claims so identified, a representative value for the set of similar claims, such as an arithmetic mean, is determined. The settlement values for the candidate closed claims are compared to the representative values for the sets of similar closed claims.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691